DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,272,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are similarly recited in the cited patented document. For example, a dependency relationship between at least two of a first colour component, a second colour component, and a third colour component of the colour components describes a dependency relationship between two chroma components.

Instant Invention, 17/646,673
Issued Patent  US 11,272,186
1. A method for picture decoding, comprising: acquiring a bitstream corresponding to a current picture; parsing the bitstream to obtain a flag corresponding to the current picture; and disabling a cross-decoding function when a decoding manner indicated by the flag is independent decoding of colour components, wherein the cross-decoding function allows decoding based on a dependency relationship between two chroma components.
1. A method for picture decoding, comprising: acquiring a bitstream corresponding to a current picture; parsing the bitstream to obtain a flag corresponding to the current picture; and disabling a cross-decoding function when a decoding manner indicated by the flag is independent decoding of colour components, wherein the cross-decoding function allows decoding based on a dependency relationship between at least two of a first colour component, a second colour component, and a third colour component of the colour components.
2. The method of claim 1, further comprising: enabling the cross-decoding function when the decoding manner indicated by the flag is cross-decoding of colour components.

	
2. The method of claim 1, further comprising: enabling the cross-decoding function when the decoding manner indicated by the flag is cross-decoding of colour components.
3. The method of claim 1, wherein parsing the bitstream to obtain the flag corresponding to the current picture comprises: obtaining the flag from a sequence parameter set (SPS) in the bitstream when the bitstream is parsed.
3. The method of claim 1, wherein parsing the bitstream to obtain the flag corresponding to the current picture comprises: obtaining the flag from a sequence parameter set (SPS) in the bitstream when the bitstream is parsed.
4. A method for picture encoding, comprising: acquiring a current picture; disabling a cross-encoding function when an encoding manner for the current picture is determined to be independent encoding of colour components, wherein the cross-encoding function allows encoding based on a dependency relationship between two chroma components; and 


encoding a flag indicating the encoding manner into a bitstream corresponding to the current picture.
4. A method for picture encoding, comprising: acquiring a current picture; disabling a cross-encoding function when an encoding manner for the current picture is determined to be independent encoding of colour components, wherein the cross-encoding function allows encoding based on a dependency relationship between at least two of a first colour component, a second colour component, and a third colour component of the colour components; and 
encoding a flag indicating the encoding manner into a bitstream corresponding to the current picture.
5. The method of claim 4, further comprising: enabling the cross-encoding function when the encoding manner for the current picture is determined to be cross-encoding of colour components.
5. The method of claim 4, further comprising: enabling the cross-encoding function when the encoding manner for the current picture is determined to be cross-encoding of colour components.
6. The method of claim 4, wherein encoding the flag into the bitstream comprising: encoding the flag into a sequence parameter set (SPS) in the bitstream.

6. The method of claim 4, wherein encoding the flag into the bitstream comprising: encoding the flag into a sequence parameter set (SPS) in the bitstream.
7. A decoder, comprising: at least one processor; and a memory, coupled to the at least one processor and storing at least one computer executable instruction which, when executed by the at least one processor, causes the at least one processor to: acquire a bitstream corresponding to a current picture; parse the bitstream to obtain a flag corresponding to the current picture; and disable a cross-decoding function when a decoding manner indicated by the flag is independent decoding of colour components, wherein the cross-decoding function allows decoding based on a dependency relationship between two chroma components.
7. A decoder, comprising: at least one processor; and a memory, coupled to the at least one processor and storing at least one computer executable instruction which, when executed by the at least one processor, causes the at least one processor to: acquire a bitstream corresponding to a current picture; parse the bitstream to obtain a flag corresponding to the current picture; and disable a cross-decoding function when a decoding manner indicated by the flag is independent decoding of colour components, wherein the cross-decoding function allows decoding based on a dependency relationship between at least two of a first colour component, a second colour component, and a third colour component of the colour components
8. The decoder of claim 7, wherein the at least one processor is further configured to: enable the cross-decoding function when the decoding manner indicated by the flag is cross-decoding of colour components.
8. The decoder of claim 7, wherein the at least one processor is further configured to: enable the cross-decoding function when the decoding manner indicated by the flag is cross-decoding of colour components.
9. The decoder of claim 7, wherein the at least one processor configured to parse the bitstream to obtain the flag corresponding to the current picture is configured to: obtain the flag from a sequence parameter set (SPS) in the bitstream when the bitstream is parsed.
9. The decoder of claim 7, wherein the at least one processor configured to parse the bitstream to obtain the flag corresponding to the current picture is configured to: obtain the flag from a sequence parameter set (SPS) in the bitstream when the bitstream is parsed.

10. An encoder, comprising: at least one processor; and a memory, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to: acquire a current picture; disable a cross-encoding function when an encoding manner for the current picture is determined to be independent encoding of colour components, wherein the cross-encoding function allows encoding based on a dependency relationship between two chroma components; and encode a flag indicating the encoding manner into a bitstream corresponding to the current picture.
10. An encoder, comprising: at least one processor; and a memory, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to: acquire a current picture; disable a cross-encoding function when an encoding manner for the current picture is determined to be independent encoding of colour components, wherein the cross-encoding function allows encoding based on a dependency relationship between at least two of a first colour component, a second colour component, and a third colour component of the colour components; and encode a flag indicating the encoding manner into a bitstream corresponding to the current picture.
11. The encoder of claim 10, wherein the at least one processor is further configured to: enable the cross-encoding function when the encoding manner is determined to be cross- encoding of colour components.
11. The encoder of claim 10, wherein the at least one processor is further configured to: enable the cross-encoding function when the encoding manner is determined to be cross-encoding of colour components.
12. The encoder of claim 10, wherein the at least one processor configured to encode the flag into the bitstream is configured to: encode the flag into a sequence parameter set (SPS) in the bitstream.
12. The encoder of claim 10, wherein the at least one processor configured to encode the flag into the bitstream is configured to: encode the flag into a sequence parameter set (SPS) in the bitstream.



	
Allowable Subject Matter
Claims 1-12 are rejected, but would be allowable upon receipt of a Terminal Disclaimer as outlined above. The specific and narrow limitations of the claims are not found in the closest prior art, including: Sekiguchi et al., (US 2008/0123972) which teaches an image decoding system for inputting a bit stream in which an image signal including a plurality of color components is compressed to perform decoding processing where decoding processing of the encoded data of each of the color components is performed using a parameter indicating which color component the encoded data corresponds to; and Gisquet et al., (GB_2498982_A) which teaches information relating to the usability of one or more cross channel prediction methods in which a portion is dependent on a portion of a different component for encoding is determined or received (e.g. receiving a syntax bit flag at the decoder), for example determining that the current processing load is excessive, decoder delay is too great or a profile limitation exists or decoder capabilities are insufficient. If the method(s) are unusable, a first set of usable methods are provided which excludes the cross channel prediction method(s) and includes as a replacement at least one intra channel prediction method in which the portion is dependent on another portion of the same component for encoding. 
These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar encoding method limitations of claim 4 as well as the similar decoder limitations of claim 7 and the similar encoder limitations of claim 10) including a method for picture decoding, comprising: acquiring a bitstream corresponding to a current picture; parsing the bitstream to obtain a flag corresponding to the current picture; and disabling a cross-decoding function when a decoding manner indicated by the flag is independent decoding of colour components, wherein the cross- decoding function allows decoding based on a dependency relationship between two chroma components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/            Primary Examiner, Art Unit 2485